         Case 1:18-cv-11963-PBS Document 80 Filed 03/08/19 Page 1 of 3



                           UNITED STATES DISTRICT COURT
                            DISTRICT OF MASSACHUSETTS


 STERLING SUFFOLK RACECOURSE, LLC,

                              Plaintiff,

 v.                                                     CIVIL ACTION
                                                        Case No. 1:18-cv-11963-PBS
 WYNN RESORTS, LTD; WYNN MA, LLC;
 STEPHEN WYNN; KIMMARIE SINATRA;                        ORAL ARGUMENT REQUESTED
 MATTHEW MADDOX; PAUL LOHNES; and
 FBT EVERETT REALTY, LLC;

                              Defendants.




        WYNN RESORTS, LTD, WYNN MA, LLC AND MATTHEW MADDOX’S
        SPECIAL MOTION TO DISMISS THE FIRST AMENDED COMPLAINT


       Pursuant to the Massachusetts anti-SLAPP statute, G.L. c. 231 § 59H, defendants Wynn

Resorts, LTD, Wynn MA, LLC and Matthew Maddox move to dismiss the three state-law claims

alleged by plaintiff Sterling Suffolk Racecourse, LLC in its First Amended Complaint because

they all arise from protected petitioning activity. Defendants also respectfully request an award

of costs and reasonable attorneys’ fees as mandated by G.L. c. 231 § 59H.

       In support of this Special Motion to Dismiss, defendants rely on the accompanying

Memorandum of Law and its exhibit.
         Case 1:18-cv-11963-PBS Document 80 Filed 03/08/19 Page 2 of 3



                            REQUEST FOR ORAL ARGUMENT

       Defendants respectfully request oral argument to assist this Court in deciding this Special

Motion to Dismiss.



                                                Respectfully submitted,

                                                WYNN RESORTS, LTD, WYNN MA,
                                                LLC, and MATTHEW MADDOX

                                                By their counsel,

                                                /s/ Peter A. Biagetti
                                                Peter A. Biagetti, BBO # 042310
                                                Samuel M. Starr, BBO #477353
                                                Mintz, Levin, Cohn, Ferris,
                                                    Glovsky and Popeo, P.C.
                                                One Financial Center
                                                Boston, MA 02111
                                                Phone: 617.542.6000
                                                Fax: 617.542.2241
                                                PABiagetti@mintz.com
                                                TStarr@mintz.com

                                                and

                                                Mark Holscher (pro hac vice motion
                                                forthcoming)
                                                Kirkland & Ellis LLP
                                                333 South Hope Street
                                                Los Angeles, California 90071
                                                Phone: 213-680-8190
                                                Fax: 213-808-8097
                                                Mark.holscher@kirkland.com


March 8, 2018




                                                2
          Case 1:18-cv-11963-PBS Document 80 Filed 03/08/19 Page 3 of 3



                          LOCAL RULE 7.1(A)(2) CERTIFICATION

        I certify that counsel for Defendants has conferred with counsel for Plaintiff in a good

faith attempt to resolve or narrow the issues raised by this motion.


                                                  /s/ Peter A. Biagetti
                                                  Peter A. Biagetti




                                 CERTIFICATE OF SERVICE

        I hereby certify that this document filed through the ECF system will be sent

electronically to the registered participants as identified on the Notice of Electronic Filing on

March 8, 2018.


                                                  /s/ Peter A. Biagetti
                                                  Peter A. Biagetti




85485276v.1




                                                  3
